UNITED STATES OF AMERICA
                       MERIT SYSTEMS PROTECTION BOARD
                                       2016 MSPB 24

                            Docket No. CH-1221-15-0123-W-1

                               Justin Christopher Graves,
                                        Appellant,
                                             v.
                            Department of Veterans Affairs,
                                          Agency.
                                       June 17, 2016

           Shereef H. Akeel, Esquire, Troy, Michigan, for the appellant.

           Amy C. Slameka, Esquire, Detroit, Michigan, for the agency.

                                         BEFORE

                             Susan Tsui Grundmann, Chairman
                                Mark A. Robbins, Member



                                 OPINION AND ORDER

¶1         The appellant has filed a petition for review of an initial decision that
     dismissed this individual right of action (IRA) appeal for lack of jurisdiction. For
     the following reasons, we DENY the appellant’s petition for review and AFFIRM
     the initial decision AS MODIFIED by this Opinion and Order, still DISMISSING
     the appeal for lack of jurisdiction. We modify the initial decision to supplement
     the administrative judge’s conclusion that the appellant did not make a protected
     disclosure under 5 U.S.C. § 2302(b)(8), or engage in protected activity under
     5 U.S.C. § 2302(b)(9)(B).
                                                                                       2

                                       BACKGROUND
¶2           The agency terminated the appellant’s appointment to the position of
     GS-0404-05 Biological Science Lab Technician based on a lack of work available
     in the agency’s Research Service. Initial Appeal File (IAF), Tab 7 at 9-10.
¶3           The appellant filed this IRA appeal disputing the agency’s rationale for his
     termination and asserting that the agency committed a prohibited personnel
     practice because it terminated him in retaliation for protected activity, i.e., his
     truthful testimony before an Administrative Investigation Board (AIB) in support
     of a lead researcher, C.K., who was being investigated by the agency for
     scientific research misconduct. IAF, Tab 1 at 6, 9.
¶4           The administrative judge ordered the appellant to establish that the Board
     had jurisdiction over the appeal. IAF, Tab 3. In his response to the order, the
     appellant asserted that, after he testified before the AIB and disclosed, by means
     of a grievance, gross mismanagement, a gross waste of funds, and a hostile work
     environment, the agency terminated his employment.         IAF, Tab 4 at 5.     The
     appellant noted that Department of Veterans Affairs (VA) Directive 0700
     required him to cooperate with such investigations to the extent permitted by
     governing laws, regulations, policies, and collective bargaining agreements. Id.
     at 4.
¶5           The agency moved to dismiss the appeal for lack of jurisdiction.       IAF,
     Tab 7 at 6, Tab 8. After the appellant filed several responses to the agency’s
     motion, IAF, Tabs 10, 12-13, 15, the administrative judge dismissed the appeal
     for lack of jurisdiction, IAF, Tab 17, Initial Decision (ID) at 1, 6.           The
     administrative judge found that the Board did not have jurisdiction over the
     appeal under 5 U.S.C. chapter 75 because (1) the agency appointed the appellant
     to a position in the Veterans Health Administration under 38 U.S.C. § 7405(a),
     which excluded him from coverage, and (2) the appellant was serving in a
     temporary appointment limited to 2 years or less and did not qualify as an
     “employee” under 5 U.S.C. § 7511(a)(1).       ID at 2.    The administrative judge
                                                                                      3

     further found that, although the appellant exhausted his remedy with the Office of
     Special Counsel (OSC) regarding his IRA appeal, he did not nonfrivolously
     allege that he engaged in the protected activity of testifying for or otherwise
     lawfully assisting any individual in the exercise of any appeal, complaint, or
     grievance right granted by any law, rule, or regulation. ID at 3-4. In this regard,
     the administrative judge held that the appellant’s testimony in support of C.K. on
     November 1, 2012, during an AIB investigation concerning alleged research
     misconduct did not involve protected activity under 5 U.S.C. § 2302(b)(9)(B)
     because it was not provided pursuant to an appeal, complaint, or grievance right
     exercised by C.K. ID at 4.
¶6         The administrative judge also held that, although the appellant asserted that
     his filing of grievances led to his termination, retaliation for the filing of a
     grievance is not a protected activity unless the grievance was itself intended to
     remedy a violation of 5 U.S.C. § 2302(b)(8), i.e., retaliation for whistleblowing.
     ID at 4. The administrative judge found that the appellant’s grievances were not
     intended to remedy a prior instance of whistleblower retaliation, but instead
     related to the agency’s alleged creation of a hostile work environment, disregard
     for potential workplace violence, withholding of salary, and gross disregard for
     VA policy. ID at 5.
¶7         Finally, the administrative judge held that, although the appellant claimed
     in his OSC complaint to have reported gross mismanagement, the complaint and
     correspondence from OSC provided no supporting details regarding this
     conclusory assertion. Id. The administrative judge found that a reference in an
     OSC letter to an alleged disclosure of a gross waste of funds was similarly a
     conclusory, secondhand assertion that did not rise to the level of a nonfrivolous
     allegation of a protected disclosure. ID at 5 n.1.
                                                                                      4

                                        ANALYSIS
¶8          Although the appellant appears to argue on review that the administrative
     judge erred in finding he was not an employee for purposes of filing an IRA
     appeal, he is mistaken. PFR File, Tab 1 at 16-18. As the administrative judge
     properly found, the appellant does not meet the definition of employee for
     purposes of filing an adverse action appeal under 5 U.S.C. chapter 75. ID at 2;
     IAF,    Tab 7     at 9;   see    5 U.S.C.    § 7511(a)(1)(C)    (defining    those
     nonpreference-eligible individuals in the excepted service who meet the
     definition of “employee” for purposes of chapter 75).               However, the
     administrative judge went on to analyze the appellant’s claim as an IRA appeal,
     thus implicitly finding that the appellant met the definition of employee for
     purposes of filing a whistleblower reprisal claim.      ID at 2;    see Wilcox v.
     International Boundary & Water Commission, 103 M.S.P.R. 73, ¶ 11 (2006)
     (finding that an individual meets the definition of an employee under the
     Whistleblower Protection Act (WPA) if he has been (1) appointed in the civil
     service by a Federal official acting in his official capacity, (2) engaged in the
     performance of a Federal function under authority of law or executive act, and (3)
     under the supervision of a named Federal official while engaged in the
     performance of the duties of his position); 5 C.F.R. § 1209.2(a) (identifying
     individuals who generally may file a whistleblower reprisal appeal as employees,
     former employees, or applicants for employment).            We agree with this
     conclusion.
¶9          The appellant also asserts on review that he met the required elements for a
     nonfrivolous claim of jurisdiction because he raised before OSC a claim that the
     agency terminated him in reprisal for reporting gross mismanagement and a gross
     waste of funds.      Petition for Review (PFR) File, Tab 1 at 18-19.           The
     administrative judge found that the appellant’s OSC complaint and other
     correspondence from OSC provided no supporting details regarding these
     conclusory assertions. ID at 5 & n.1. The appellant has provided no further
                                                                                           5

      details on review regarding the nature of these alleged protected disclosures.
      PFR File, Tab 1 at 18-19. Under these circumstances, we find that the appellant
      has shown no error in this determination by the administrative judge. See, e.g.,
      Rebstock Consolidation v. Department of Homeland Security, 122 M.S.P.R. 661,
      ¶ 12 (2015) (holding that vague, conclusory, and unsupported allegations do not
      satisfy the Board’s nonfrivolous pleading standard).
¶10         In any event, it appears from the pleadings the appellant submitted to the
      Board that his assertions regarding gross mismanagement and a gross waste of
      funds relate to his contention that, after the agency initiated its investigation and
      precluded the appellant and others from continuing their research, the agency
      nevertheless instructed the affected individuals to come to work and get paid “for
      not working.”     IAF, Tab 15 at 8-9.     The appellant, however, identified these
      assertions as having been made only in the course of his grievances. Id. at 8-9,
      55-56, 70, 118.    Under these circumstances, and assuming that the appellant
      exhausted his OSC remedies regarding these allegations, any such disclosures are
      not protected under 5 U.S.C. § 2302(b)(8) and do not serve as a basis for Board
      jurisdiction over this IRA appeal. See, e.g., Miller v. Merit Systems Protection
      Board, 626 F. App’x 261, 269 (Fed. Cir. 2015) (finding that the Board does not
      have jurisdiction over an IRA appeal arising out of disclosures made solely
      during grievance proceedings and not separately disclosed to the agency); 1 Serrao
      v. Merit Systems Protection Board, 95 F.3d 1569, 1575-76 (Fed. Cir. 1996)
      (same), abrogated on other grounds by Yunus v. Department of Veterans Affairs,
      242 F.3d 1367, 1371-72 & n.1 (Fed. Cir. 2001).
¶11         The appellant also asserts on review that the Board should recognize that,
      consistent with the purposes of the WPA and the Whistleblower Protection

      1
       The Board may rely on unpublished decisions of the U.S. Court of Appeals for the
      Federal Circuit if it finds the court’s reasoning persuasive, as we do here. Mauldin v.
      U.S. Postal Service, 115 M.S.P.R. 513, ¶ 12 (2011).
                                                                                         6

      Enhancement Act of 2012 (WPEA), his testimony during the AIB investigation is
      protected activity that can form the basis of a retaliation claim. PFR File, Tab 1
      at 20-21. He contends that reading the WPA broadly to protect his testimony is
      consistent with its purposes of strengthening and improving protection of Federal
      employees who are willing to criticize Government management and encouraging
      employees to disclose Government problems. Id. at 21. The appellant asserts
      that the Board should go beyond the literal language of the statute if reliance on
      that language would defeat the purpose of the statute and that courts have done so
      in interpreting the retaliation provisions in other employment statutes. Id. at 22.
      Therefore, he asserts that the retaliation protections afforded by 5 U.S.C.
      § 2302(b)(9)(B) should apply to Federal employees who testify within the scope
      of their employment, regardless of the process at issue. Id. at 23.
¶12         The Board has jurisdiction over an IRA appeal if the appellant exhausts his
      administrative remedies before OSC and makes nonfrivolous allegations that
      (1) he made a disclosure described under 5 U.S.C. § 2302(b)(8) or engaged in
      protected activity described under 5 U.S.C. § 2302(b)(9)(A)(i), (B), (C), or (D),
      and (2) the disclosure or protected activity was a contributing factor in the
      agency’s decision to take or fail to take a personnel action as defined by 5 U.S.C.
      § 2302(a). Linder v. Department of Justice, 122 M.S.P.R. 14, ¶ 6 (2014). Under
      5 U.S.C. § 2302(b)(9)(B), it is a protected activity to “testify[ ] for or otherwise
      lawfully assist[] any individual in the exercise of any right referred to in
      subparagraph (A)(i) or (A)(ii).”     Section 2302(b)(9)(A), in turn, covers the
      protected activities of “the exercise of any appeal, complaint, or grievance right
      granted by any law, rule, or regulation – (i) with regard to remedying a violation
      of paragraph (8); or (ii) other than with regard to remedying a violation of
      paragraph (8).”
¶13         The interpretation of a statute begins with the language of the statute itself.
      Bostwick v. Department of Agriculture, 122 M.S.P.R. 269, ¶ 8 (2015).          If the
      language provides a clear answer, the inquiry ends and the plain meaning of the
                                                                                         7

      statute is regarded as conclusive absent a clearly expressed legislative intent to
      the contrary. Id.; Hall v. Office of Personnel Management, 102 M.S.P.R. 682, ¶ 9
      (2006). Under the maxim of statutory interpretation expressio unius est exclusio
      alterius (“the expression of one thing is the exclusion of the other”), it should not
      be assumed that other things that could have been listed in a statute were meant to
      be included; rather, the specific mention of certain things implies the exclusion of
      other things. Cleaton v. Department of Justice, 122 M.S.P.R. 296, ¶ 11 (2015).
¶14         The administrative judge correctly found that the investigation at issue in
      this case did not constitute the exercise by C.K. of an “appeal, complaint, or
      grievance right.” ID at 4. Instead, C.K. was the subject of an agency-initiated
      investigation.    Id.     Section 2302(b)(9)(B) clearly applies to testifying for or
      otherwise lawfully assisting any individual in the exercise of any appeal,
      complaint, or grievance right granted by any law, rule, or regulation, and the
      specific mention of these types of activities implies the exclusion of others.
¶15         In support of the administrative judge’s finding, we note that, even before
      the enactment of the WPEA, 5 U.S.C. § 2302(b)(9) made it a prohibited personnel
      practice to retaliate against an employee or applicant for employment “because of
      the exercise of any appeal, complaint, or grievance right granted by any law, rule,
      or regulation.”         Linder, 122 M.S.P.R. 14, ¶ 7.     Reprisal in violation of
      section 2302(b)(9) was viewed as “‘reprisal based on exercising a right to
      complain.’” Serrao, 95 F.3d at 1575 (quoting Spruill v. Merit Systems Protection
      Board, 978 F.2d 679, 690 (Fed. Cir. 1992)). The Board had held that claims of a
      prohibited personnel practice, such as reprisal under section 2302(b)(9), did not
      serve as an independent basis for a finding of Board jurisdiction over an IRA
      appeal. Linder, 122 M.S.P.R. 14, ¶ 7. In interpreting the pre-WPEA version of
      5 U.S.C. § 2302(b)(9), the Board held that a claim of reprisal for exercising a
      right to complain in certain administrative proceedings, such as Board appellate
      proceedings, the equal employment opportunity complaint process, grievance
                                                                                               8

      proceedings, and unfair labor practice proceedings, was not a basis for a finding
      of Board jurisdiction. Id. 2
¶16          In Von Kelsch v. Department of Labor, 59 M.S.P.R. 503, 505-06,
      508 (1993), overruled on other grounds by Thomas v. Department of the
      Treasury, 77 M.S.P.R. 224, 236 n.9 (1998), overruled by Ganski v. Department of
      the Treasury, 86 M.S.P.R. 32 (2000), the appellant alleged that the agency
      retaliated against her for submitting a CA-1 Notice of Traumatic Injury. The
      Board found that an employee who files a CA-1 is exercising his or her right to
      file a “claim” for “payment of compensation” under the Federal Employees’
      Compensation Act (FECA).            Id. at 508.      The Board determined that, in
      adjudicating a FECA claim, the Office of Workers’ Compensation Programs
      (OWCP) decides whether the claimant has provided sufficient evidence of a
      nexus between the injury and her course of employment and, if so, the amount
      and kind of compensation to be awarded. Id. The Board noted that the OWCP is
      not empowered to grant relief for any underlying personnel practices that may
      have led to the injury. Id.
¶17          Comparing the nature and scope of a FECA claim with, for example, an
      appeal to the Board, a complaint filed with the Equal Employment Opportunity
      Commission, a grievance, or an unfair labor practice complaint, the Board
      concluded in Von Kelsch that the submission of a FECA claim for compensation
      for a work-related injury did not constitute an initial step toward taking legal
      action against an employer for the perceived violation of an employee’s rights.
      Id. Accordingly, the Board found that the filing of a CA-1 is not the “exercise of

      2
        We note that the appellant does not contend that the content of his testimony during
      the AIB investigation qualifies as a disclosure of either “a violation of any law, rule, or
      regulation,” “gross mismanagement,” or an abuse of authority under section 2303(b)(8).
      Thus, we have no occasion to consider whether the Board has jurisdiction when
      disclosures allegedly protected under section 2303(b)(8) are made solely in the course
      of an agency-initiated investigation and never presented outside that context.
                                                                                           9

      any appeal, complaint, or grievance right” within the terms of 5 U.S.C.
      § 2302(b)(9). Von Kelsch, 59 M.S.P.R. at 508-09.
¶18         The WPEA amended various provisions of the WPA, including 5 U.S.C.
      § 2302(b)(9). Pub. L. No. 112-199, § 101(b)(2)(B), 126 Stat. 1465, 1465-66. As
      set forth above, the new statutory language provides that it is a prohibited
      personnel practice to retaliate against an employee or applicant because of “the
      exercise of any appeal, complaint, or grievance right granted by any law, rule, or
      regulation – (i) with regard to remedying a violation of [5 U.S.C. § 2302(b)(8)];
      or (ii) other than with regard to remedying a violation of [5 U.S.C.
      § 2302(b)(8)].”   5 U.S.C. § 2302(b)(9)(A).       Nothing in the WPEA, however,
      altered the Board’s previous analysis in Von Kelsch concerning the meaning of
      the terms “appeal, complaint, or grievance” in the statutory language. Linder,
      122 M.S.P.R. 14, ¶ 10. Thus, we agree with the administrative judge that the
      investigation by the AIB did not constitute the exercise of an appeal, complaint,
      or grievance right by C.K. because it did not constitute an initial step toward
      taking legal action against the agency for a perceived violation of employment
      rights. Id., ¶ 11 (filing a motion to dismiss an indictment does not constitute an
      initial step toward taking legal action against an employer for a perceived
      violation of employment rights); cf. Carney v. Department of Veterans Affairs,
      121 M.S.P.R. 446, ¶ 6 (2014) (representing an agency employee during an
      informal grievance meeting clearly falls within the protective umbrella of the
      WPEA).
¶19         In fact, the term “administrative investigation” means “a systematic
      process for determining facts and documenting evidence about matters of
      significant interest to the VA.” VA Directive 0700, § 1.a (Mar. 25, 2002). 3 Such


      3
        Although the parties did not submit a copy of VA Directive 0700 into the record, the
      appellant referenced the directive in his pleadings, and we may take official notice of
      the Directive, which is publicly available at www.va.gov/ogc/investigations.asp (last
                                                                                       10

      investigations “are conducted to collect and analyze evidence to determine what
      actually happened and why it happened, so that individual and systemic
      deficiencies can be identified and effectively corrected.” Id. The VA’s policy
      provides that “significant incidents occurring and issues arising within VA
      facilities or staff offices, or as a result of VA activities, shall be reported and
      investigated as necessary to meet the informational and decision-making needs of
      the VA.” VA Directive 0700, § 2.a(1). “VA employees are required to cooperate
      with administrative investigations in accordance with 38 [C.F.R.] § 0.735-12(b)
      and other applicable authorities.” VA Directive 0700, § 2.b(4). Under 38 C.F.R.
      § 0.735-12(b), titled “Furnishing testimony,” employees “will furnish information
      and testify freely and honestly in cases respecting employment and disciplinary
      matters.” There is no indication in the record or in VA Directive 0700 suggesting
      that an administrative investigation constitutes an initial step by an employee
      toward taking legal action against the agency for a perceived violation of
      employment rights or that the AIB is empowered to grant relief for any personnel
      action related to the investigation.
¶20         Despite the appellant’s contentions that the purpose of the WPA is to
      strengthen, improve, and protect the rights of Federal employees, prevent
      reprisal, and help eliminate wrongdoing within the Government, and that
      remedial statutes should be interpreted broadly, the statutory language at issue in
      this case is clear as to the types of protected activities that fall under 5 U.S.C.
      § 2302(b)(9)(B).     The appellant has not identified any clearly expressed
      legislative intent indicating that testifying for or otherwise lawfully assisting an
      individual during an agency investigation constitutes protected activity under
      section 2302(b)(9)(B). The Board “does not have the authority to determine the


      visited June 17, 2016). See Willingham v. Department of the Navy, 118 M.S.P.R. 21,
      ¶ 18 (2012) (taking official notice of a publicly available Department of Defense
      Instruction).
                                                                                       11

      most efficient and effective means to prevent agency retaliation”; rather, “it has
      only as much authority as Congress chooses to give it.” King v. Jerome, 42 F.3d
      1371, 1375 (Fed. Cir. 1994). The Board is not permitted, therefore, to create new
      remedies that the appellant believes Congress may have overlooked.               Id.
      at 1375-76.
¶21         Finally, the appellant asserts that the administrative judge erred in relying
      on Manning v. Merit Systems Protection Board, 742 F.2d 1424, 1427-28 (Fed.
      Cir. 1984), to deny him a hearing based upon a determination that there was no
      factual dispute bearing on the issue of jurisdiction. PFR File, Tab 1 at 24-25; ID
      at 1. The appellant contends that he is entitled to a “hearing on jurisdiction”
      under the standard set forth in Garcia v. Department of Homeland Security,
      437 F.3d 1322, 1330 (Fed. Cir. 2006) (en banc). PFR File, Tab 1 at 25-26. We
      disagree.
¶22         An appellant meets his jurisdictional burden in an IRA appeal and is
      entitled to a hearing on the merits if, after exhausting his remedy with OSC, he
      makes nonfrivolous allegations that he engaged in protected activity that was a
      contributing factor in a personnel action. Carney, 121 M.S.P.R. 446, ¶¶ 4, 11.
      An employee is not entitled to a jurisdictional hearing in an IRA appeal because
      the Board has jurisdiction over such an appeal only if the employee
      nonfrivolously alleges that he satisfied the prima facie elements of his claim.
      Spencer v. Department of the Navy, 327 F.3d 1354, 1356 (Fed. Cir. 2003).
      “Whether allegations are non-frivolous is determined on the basis of the written
      record.”    Id.   The employee is only entitled to a hearing once jurisdiction is
      established, and that hearing is on the merits, not on jurisdiction.       Id.; see
      Oscar v. Department of Agriculture, 103 M.S.P.R. 591, ¶ 7 (2006) (finding that,
      because an appellant made a nonfrivolous allegation of jurisdiction, the hearing
      held by the administrative judge was properly characterized as a hearing on the
      merits). By contrast, in adverse action appeals or constructive adverse action
      appeals, unlike IRA appeals, an appellant is entitled to a jurisdictional hearing if
                                                                                          12

      he makes nonfrivolous allegations of jurisdiction.           Downs v. Department of
      Veterans Affairs, 110 M.S.P.R. 139, ¶ 18 n.5 (2008); see Garcia, 437 F.3d
      at 1324-25, 1344. As set forth above, the administrative judge correctly found in
      this appeal that the appellant did not make nonfrivolous allegations that he made
      protected disclosures or otherwise engaged in protected activity.            Thus, the
      administrative judge correctly held that the appellant was not entitled to a hearing
      in this IRA appeal and dismissed this case for lack of jurisdiction.

                                               ORDER
¶23            This is the final decision of the Merit Systems Protection Board in this
      appeal. Title 5 of the Code of Federal Regulations, section 1201.113(c) (5 C.F.R.
      § 1201.113(c)).

                          NOTICE TO THE APPELLANT REGARDING
                             YOUR FURTHER REVIEW RIGHTS
               You have the right to request review of this final decision by the U.S.
      Court of Appeals for the Federal Circuit.
               The court must receive your request for review no later than 60 calendar
      days after the date of this order. See 5 U.S.C. § 7703(b)(1)(A) (as rev. eff. Dec.
      27, 2012). If you choose to file, be very careful to file on time. The court has
      held that normally it does not have the authority to waive this statutory deadline
      and that filings that do not comply with the deadline must be dismissed. See
      Pinat v. Office of Personnel Management, 931 F.2d 1544 (Fed. Cir. 1991).
               If you want to request review of the Board’s decision concerning your
      claims     of   prohibited   personnel   practices   under   5   U.S.C.   § 2302(b)(8),
      (b)(9)(A)(i), (b)(9)(B), (b)(9)(C), or (b)(9)(D), but you do not want to challenge
      the Board’s disposition of any other claims of prohibited personnel practices, you
      may request review of this final decision by the U.S. Court of Appeals for the
      Federal Circuit or any court of appeals of competent jurisdiction. The court of
      appeals must receive your petition for review within 60 days after the date of this
                                                                                 13

order. See 5 U.S.C. § 7703(b)(1)(B) (as rev. eff. Dec. 27, 2012). If you choose
to file, be very careful to file on time. You may choose to request review of the
Board’s decision in the U.S. Court of Appeals for the Federal Circuit or any other
court of appeals of competent jurisdiction, but not both. Once you choose to seek
review in one court of appeals, you may be precluded from seeking review in any
other court.
      If you need further information about your right to appeal this decision to
court, you should refer to the Federal law that gives you this right. It is found in
title 5 of the U.S. Code, section 7703 (5 U.S.C. § 7703) (as rev. eff. Dec. 27,
2012). You may read this law as well as other sections of the U.S. Code, at our
website, http://www.mspb.gov/appeals/uscode/htm. Additional information about
the U.S. Court of Appeals for the Federal Circuit is available at the court’s
website, www.cafc.uscourts.gov. Of particular relevance is the court’s “Guide
for Pro Se Petitioners and Appellants,” which is contained within the court’s
Rules of Practice, and Forms 5, 6, and 11. Additional information about other
courts of appeals can be found at their respective websites, which can be accessed
through the link below:
      http://www.uscourts.gov/Court_Locator/CourtWebsites.aspx.
      If you are interested in securing pro bono representation for your appeal to
the U.S. Court of Appeals for the Federal Circuit, you may visit our website at
http://www.mspb.gov/probono for information regarding pro bono representation
for Merit Systems Protection Board appellants before the Federal Circuit. The
                                                                                 14

Merit Systems Protection Board neither endorses the services provided by any
attorney nor warrants that any attorney will accept representation in a given case.



FOR THE BOARD:


______________________________
William D. Spencer
Clerk of the Board
Washington, D.C.